Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 12/09/21 is acknowledged.
Claims 10, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeom KR 20110135078 A.
Regarding Claim 1, Yeom teaches: A hook bolt for a latch assembly (Fig 1a), the hook bolt comprising: a deadbolt (3) constructed and arranged to move between a retracted deadbolt 
Regarding Claim 2, Yeom teaches: The hook bolt of claim 1, further comprising a hook actuator (unnumbered feature comprising: 11) constructed and arranged to move the at least one hook between the disengaged position and the engaged position (Comparing Fig 1a to Fig 2a, hook actuator 11 pushes lower end 29 of the hook to engaged position. Looking at Figs 2b and 2c, hook actuator 11 moves out of contact with the lower end 29 of hook to allow it to return to disengaged position).
Regarding Claim 3, Yeom teaches: The hook bolt of claim 2, wherein the hook actuator comprises a hook actuator block (11) constructed and arranged to contact the at least one hook when the deadbolt moves from the retracted deadbolt position to the extended deadbolt position (This can be seen in Fig 1b-1c), wherein the hook actuator block is further constructed and arranged to provide a reaction force (this is the force applied to lower end of the hook 29 that helps to pivot the hook 27 to the engaged position)  on the at least one hook to move the at least one hook toward the engaged position.
Regarding Claim 4, Yeom teaches: The hook bolt of claim 2, wherein the hook actuator comprises a hook actuator block (11) constructed and arranged to contact the one or more hooks when the deadbolt moves from the extended deadbolt position to the retracted deadbolt . 
Claims 1, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin US 20090243306 A1.
Regarding Claim 1, Lin teaches: A hook bolt for a latch assembly (Fig 2), the hook bolt comprising: a deadbolt (4) constructed and arranged to move between a retracted deadbolt position (Fig 2) and an extended deadbolt position (Fig 5); and at least one hook (432) located at least partially within the deadbolt (can be seen in Fig 2 and Fig 4), the at least one hook constructed and arranged to move between a disengaged position (Fig 2) and an engaged position (Fig 5), and the at least one hook further constructed and arranged to move from the disengaged position to the engaged position as the deadbolt moves from the retracted deadbolt positon to the extended deadbolt position (Comparing Fig 2 to Fig 5, you can see the hook 432 moves to engaged position as deadbolt moves to extended position).
Regarding Claim 5, Lin teaches: The hook bolt of claim 1, wherein the at least one hook includes at least one pivot (430) constructed and arranged to remain stationary relative to the deadbolt (Looking at Figs 2 and 4-5, pivot points 430 are fixed/stationary relative to the deadbolt), and wherein the at least one hook is constructed and arranged to rotate about the at 
Regarding Claim 6, Lin teaches: The hook bolt of claim 1, wherein the at least one hook comprises a first hook (Fig 5, upper hook 432) and a second hook (Fig 5, bottom hook 432), wherein the first hook projects out of a first side (Fig 5 top side of 4)  of the deadbolt in the engaged-33-A1174.70024US01 position and the second hook projects out of a second side (Fig 5, bottom side of 4) of the deadbolt in the engaged position, and wherein the second side is opposite the first side (The top and bottom sides of the deadbolt 4 are opposite each other).
Regarding Claim 7, Lin teaches: The hook bolt of claim 6, wherein the first hook is constructed and arranged to project out of a top side (Fig 5, the first side is the top side of the deadbolt 4) of the deadbolt in the engaged position, and the second hook is constructed and arranged to project out of a bottom side (Fig 5, the second side is the bottom side of the deadbolt 4) of the deadbolt in the engaged position.
Claims 11-12, 14-16, 18-19, and 23 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bock US 1377658 A.
Regarding Claim 11, Bock teaches: A latch assembly for a door (Fig 1), the latch assembly comprising: a chassis (10); a deadbolt (18) supported by the chassis to automatically move relative to the chassis (via 23) between a retracted deadbolt position (Fig 2) and an extended deadbolt position (Fig 1), the deadbolt being held in the retracted deadbolt position; at least one hook (hooks comprising 13 and 16) located at least partially within the deadbolt, and constructed and arranged to automatically move between a disengaged position (Fig 2) and an engaged position (Fig 1); and a trigger (23) cooperating with the deadbolt, the trigger constructed and arranged to permit the deadbolt to move to the extended deadbolt position (Page 2 L16-22), with the at least one hook being automatically moved from the disengaged 
Regarding Claim 12, Bock teaches: The latch assembly of claim 11, further comprising a deadbolt biasing member (19) constructed and arranged to urge the deadbolt toward the extended deadbolt position (Page 1 L96-105).
Regarding Claim 14, Bock teaches: The latch assembly of claim 11, further comprising a hook actuator (unnumbered feature comprising: front face of deadbolt 18 that makes contact with hooks 13 when they are in disengaged position and front portion of deadbolt 18 that) constructed and arranged to move the at least one hooks between the disengaged position and the engaged position (as deadbolt 18 extends the front face pushes the hooks 13 out from the disengaged position to the engaged position).
Regarding Claim 15, Bock teaches: The latch assembly of claim 14, wherein the hook actuator comprises a hook actuator block (unnumbered feature comprising the front portion of deadbolt 18 that includes shoulders 17) constructed and arranged to contact the at least one hook when the deadbolt moves from the retracted deadbolt position to the extended deadbolt position (Fig 1, front face of deadbolt 18 makes contact with back surface of 13 of the hook), wherein the hook actuator block is further constructed and arranged to provide a reaction force on the at least one hook to move the at least one hook toward the engaged position (Fig 2 to Fig 1, the deadbolt firing creates the reaction force that pushes the hooks via the back surfaces of 13).
Regarding Claim 16, Bock teaches: The latch assembly of claim 14, wherein the hook actuator comprises a hook actuator block (unnumbered feature comprising the front portion of deadbolt 18 that includes shoulders 17) constructed and arranged to contact the one or more hooks when the deadbolt moves from the extended deadbolt position to the retracted deadbolt 
Regarding Claim 18, Bock teaches: The latch assembly of claim 11, wherein the at least one hook comprises a first hook (comprises the upper hook of 13 and 16) and a second hook (comprises the lower hook of 13 and 16), wherein the first hook projects out of a first side (top side of deadbolt 18) of the deadbolt in the engaged position (Fig 1, upper hook 13, and 16 project out of the top side of the deadbolt 18. Please note: Google’s definition of project, provided by oxford languages, is “extend outward”. Portion 13 of the hook is extending outward of the top side of the deadbolt) and the second hook projects out of a second side of the deadbolt in the engaged position (Fig 1, hook 13, and 16 project out of the bottom side of the deadbolt 18. Please note: Google’s definition of project, provided by oxford languages, is “extend outward”. Portion 13 of the hook is extending outward of the bottom side of the deadbolt), and wherein the second side is opposite the first side (the top side of the deadbolt is opposite the bottom side of the deadbolt).
Regarding Claim 19, Bock teaches: The latch assembly of claim 18, wherein the first hook is constructed and arranged to project out of a top side (first side of the deadbolt 18 is the top side) of the deadbolt in the engaged position (Fig 1 upper hook 13 and 16), and the second hook is-35-A1174.70024US01 constructed and arranged to project out of a bottom side (second side is the bottom side of deadbolt 18) of the deadbolt in the engaged position (Fig 1, lower hook 13 and 16).
Regarding Claim 23, Bock teaches: A door system in combination with the latch assembly of claim 11, the combination comprising: a door (Fig 3, unnumbered feature comprising: the structure that the chassis 10 is attached to), said latch assembly coupled to said door (Fig 3); and a first handle (27) coupled to said latch assembly and operable to open said door.
Claims 1, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200456002 Y1 (KR ‘002).
Regarding Claim 1, KR ’002 teaches: A hook bolt for a latch assembly (Fig 5), the hook bolt comprising: a deadbolt (100) constructed and arranged to move between a retracted deadbolt position (Fig 7) and an extended deadbolt position (Fig 5 and 6); and at least one hook ( hooks 40 and 50) located at least partially within the deadbolt (Fig 6 and 7), the at least one hook constructed and arranged to move between a disengaged position (Fig 7) and an engaged position (Fig 6), and the at least one hook further constructed and arranged to move from the disengaged position to the engaged position as the deadbolt moves from the retracted deadbolt positon to the extended deadbolt position (comparing Fig 6 and 7, the hooks go from disengaged to engaged as the deadbolt goes from retracted to extended position).
Regarding Claim 8, KR ‘002 teaches: The hook bolt of claim 1, wherein the at least one hook includes a gear (Fig 5, hook 40 has gear 60a and hook 50 has gear 60b).
Regarding Claim 9, KR ‘002 teaches: The hook bolt of claim 8, wherein the at least one hook comprise a first hook (40) and a second hook (50), wherein the gear causes the first hook and the second hook to move between the disengaged position and the engaged position concurrently (Fig 6 and 7, the gears 60a and 60b on hooks 40 and 50, respectively, mesh so that the hooks move between the disengaged and engaged position concurrently).

Claims 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lurie US 1168525 A.
Regarding Claim 11, Lurie teaches: A latch assembly for a door (Fig 1), the latch assembly comprising: a chassis (10); a deadbolt (14) supported by the chassis to automatically move relative to the chassis between a retracted deadbolt position (Fig 3) and an extended deadbolt position (Fig 1), the deadbolt being held in the retracted deadbolt position; at least one hook (17 and 18) located at least partially within the deadbolt (Seen in Fig 3), and constructed and arranged to automatically move between a disengaged position (Fig 3) and an engaged position (Fig 1); and a trigger (46) cooperating with the deadbolt, the trigger constructed and arranged to permit the deadbolt to move to the extended deadbolt position (P2 L39-69), with the at least one hook being automatically moved from the disengaged position to the engaged position when the deadbolt is automatically moved from the retracted deadbolt positon to the extended deadbolt position (Comparing Figs 3 and 1 the hooks move from disengaged to engaged when the bolt moves from retracted to extended position).
Regarding Claim 17, Lurie teaches: The latch assembly of claim 11, wherein the at least one hook includes at least one pivot (pivots 19 and 20 for hooks 17 and 18 respectively) constructed and arranged to remain stationary relative to the deadbolt (Comparing Figs 3 and 1, the pivot points are located on the deadbolt and therefore remain stationary as the deadbolt moves between retracted and extended position), and wherein the at least one hook is constructed and arranged to rotate about the at least one pivot to move between the disengaged position and the engaged position (Comparing Fig 3 and 1, the hooks 17 and 18, rotate about their respective pivots 19 and 20 to move between disengaged and engaged positions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bock US 1377658 A, in view of Park KR100404749B1.
Regarding Claim 13, Bock teaches: The latch assembly of claim 12 (see 102 of claim 12 above). Bock does not teach the deadbolt biasing member is constructed and arranged as a torsion spring. Park teaches that it is known in the art to use a torsion spring (Park: 14) as a biasing member for a bolt (Park: 11, 14 biases 11 via 15). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use torsion springs demonstrated in Park, in the latch assembly of Bock in order to create a more compact latch. 
Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie US 1168525 A, in view of (KR ‘002) KR 200456002 Y1 (Please note: see machine translation for associated paragraph reference numbers).
Regarding Claim 20, Lurie teaches: The latch assembly of claim 11. Lurie does not teach: the at least one hook includes a gear. KR ‘002 teaches that it is known in the art for hooks (KR ‘002: 40 and 50) to have a gear (KR ‘002: 60a and 60b respectively). It would be obvious to one of ordinary skill in the art before the effective filing date, to modify the hooks of Lurie to include the gears of KR ‘002 to create a more reliable latch resistant to malfunction (KR ‘002: P0016 and P0032).
Regarding Claim 21, Lurie, in view of KR ‘002, teaches: The latch assembly of claim 20, wherein the at least one hook comprise a first hook (KR ‘002: 40) and a second hook (KR ‘002: 50), wherein the gear causes the first hook and the second hook to move between the disengaged position and the engaged position concurrently (KR ‘002: Fig 6-7 the gears help the hooks to move concurrently between the disengaged and engaged positions).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675